Name: Commission Regulation (EEC) No 1603/89 of 8 June 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6V 89 Official Journal of the European Communities No L 157/19 COMMISSION REGULATION (EEC) No 1603/89 of 8 June 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 1 32/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (s), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 (7), as last amended by Regulation (EEC) No 1510/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681/83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 9 June 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 9 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 128, 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . ¥) OJ No L 119, 29. 4. 1989, p. 26. n OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10. f) OJ No L 143, 26. 5. 1989, p. 25. (8) OJ No L 148, 1 . 6 . 1989, p. 32. O OJ No L 266, 28 . 9 . 1983, p. 1 . (&gt; ¢) OJ No L 53, 1 . 3. 1986, p. 47. ( ») OJ No L 183, 3. 7. 1987, p. 18 . 9 . 6. 89No L 157/20 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (') 3rd period 9 0 4th period 10 o 5th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 20,327 1,170 0,000 17,089 1,170 0,000 17,078 1,170 0,000 16,607 1,170 0,000 16,222 1,170 0,000 16,414 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of - Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 48,40 53,99 981,53 148,76 177,94 16,545 12,289 32 316 2 320,46 40,73 45,08 825,17 128,61 152,61 14,314 11,133 28 447 2 668,43 40,70 45,05 824,64 128,52 152,51 14,305 11,125 28 409 2 617,72 39,60 43,81 801,90 124,83 148,30 13,893 10,757 27 534 2 486,12 38,70 42,79 783,31 121,80 144,86 13,557 10,470 26 885 2 407,36 39,25 43,52 792,58 123,27 146,58 13,720 10,521 26 968 2 335,28 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 146,52 178,89 2 683,72 178,89 2673,62 178,89 2 591,27 178,89 2 533,82 178,89 2 524,56 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 369,40 0,00 3 920,42 0,00 3 903,67 0,00 3 789,15 0,00 3 714,02 0,00 3 644,48 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 9 . 6 . 89 Official Journal of the European Communities No L 157/21 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kgj Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 (') 4th period 10 (') 5th period 11(1 ) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 3,080 2,500 22,827 3,670 2,500 19,589 3,670 2,500 19,578 3,670 2,500 19,107 3,670 2,500 18,722 3,670 2,500 18,914  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 54,30 60,61 1 102,25 167,72 200,04 18,654 13,976 36 404 2 710,51 46,63 51,67 945,89 147,86 174,93 16,456 12,887 32 630 3 116,89 46,61 51,64 945,36 147,77 174,83 16,447 12,878 32 592 3 066,18 45,50 50,40 922.62 144,07 170.63 16,035 12,511 31 717 2 934,59 44,60 49,39 904,03 141,05 167,19 15,698 12,223 31 068 2 855,82 45,16 50,11 913,30 142,52 168,90 15,862 12,275 31 151 2 783,74 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 532,05 561,13 3 065,96 561,13 3 055,86 561,13 2 973,51 561,13 2 916,06 561,13 2 906,80 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 839,42 480,01 4 400,43 480,01 4 383,68 480,01 4 269,15 480,01 4 194,03 480,01 4124,49 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 157/22 Official Journal of the European Communities 9. 6 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period 10 o 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 21,095 5,170 0,000 21,095 6,890 0,000 18,182 6,890 0,000 18,182 6,890 0,000 18,182 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 50,30 56,07 1018,61 153,39 184,34 17,059 12,491 33 370 2 252,81 50,30 56,07 1 018,61 153,39 184,34 17,059 12,491 33 370 2 209,21 43,38 47,96 877,95 136,49 162,37 15,192 11,746 30 227 2 735,51 43,38 47,96 877,95 136,49 162,37 15,192 11,727 30 132 2 693,92 43,38 47,96 877,95 136,49 162,37 15,192 11,727 30 132 2 693,92 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 797,28 3 322,70 0,00 6 176,43 6 019,46 797,28 3 322,70 0,00 6 172,42 6 015,56 1 053,45 3 059,83 0,00 5 816,00 5 668,20 1 053,45 3 045,70 0,00 5 789,84 5 642,70 1 053,45 3 045,70 0,00 5 789,84 5 642,70 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3276,43 6 019,46 3276,43 6 015,56 3012,04 5 668,20 2997,91 5 642,70 2 997,91 5 642,70 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,080340 2,344360 43,567300 7,044230 8,108720 0,778008 0,659733 1 504,27 177,11600 172,11700 131,02500 2,077240 2,340710 43,556600 7,045010 8,109260 0,777857 0,661321 1 508,56 180,01000 173,12800 131,52500 2,074460 2,337360 43,550300 7,045450 8,115560 0,778215 0,662583 1 512,71 182,51800 173,83100 132,06000 2,072050 2,333820 43,537300 7,046720 8,120790 0,778523 0,663812 1 516,51 184,34000 174,91800 132,60100 2,072050 2,333820 43,537300 7,046720 8,120790 0,778523 0,663812 1 516,51 184,34000 174,91800 132,60100 2,065580 2,322820 43,497400 7,048530 8,135050 0,780161 0,667610 1 527,21 189,53600 177,33200 134,26200